 Case 20-60860        Doc 128      Filed 05/28/21 Entered 05/28/21 10:41:22             Desc Main
                                    Document     Page 1 of 1



                                                                        Michelle Collis
                                                                        50 Meadow Brook Drive
                                                                        Monroe, CT 06468
                                                                        203-258-7838

May 21, 2021
Clerk of the Court
United States Bankruptcy Court
1101 Court Street, Room 166
Lynchburg, Virginia 24504

Dear Honorable Rebecca B. Connelly,

I am writing to you today in reference to Case # 20-60860-RBC, Service Dogs By Warren
Retrievers, Inc and The Global Resolution Motions that will be before you on June 3, 2021.
I object to “The Marianne Settlement Motion”. From listening to the bankruptcy hearings last
year, I believe Marianne Warren was complicit in the acts of Charles D. Warren and furthered
his actions by holding his money, essentially giving him an allowance dubbed as loans, and
should not be awarded any sale proceeds, but especially not 38% of sale proceeds of the
property. There are dozens of families that paid money to SDWR that (1) did not receive a dog
as SDWR was contractually obligated to do if they fully fundraised the proper amount,
(2) received a dog from SDWR that was not trained to perform and act as a service dog, as they
were contractually obligated to do if they fundraised in full, and (3) did receive a service dog but
did not receive the training and lifetime health guarantee as SDWR was contractually obligated
to provide.

For the reasons above, I believe that Marianne Warren should not be permitted to have any of
the proceeds of the sale property. I feel very strongly that if Marianne Warren receives 38% of
the sale of the property, that it will end up right back with Charles D. Warren. I believe that if the
courts and Your Honor look at the history of their relationship that this is a strong possibility.

Thank you for taking the time to read my letter.

Sincerely
Michelle Collis
Michellecollis1972@icloud.com
